Citation Nr: 0309638	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Observer




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The current matter before the Board began with the veteran's 
attempt to reopen his claim in 1999.  A rating action in 
October 2000 determined that service connection for PTSD was 
not warranted.  However, the November 2000 statement of the 
case indicates that medical evidence showing a diagnosis of 
PTSD was required "to reopen" his claim, essentially 
finding that the claim had not been reopened.  Following 
further development required by the Veterans Claims 
Assistance Act of 2000, the RO obtained additional treatment 
records and, in supplemental statements dated in June and 
October 2002, considered the veteran's claim based on "all 
the evidence of record," presumably reopening the claim and 
adjudicating it on a de novo basis.  The claim was denied in 
the same June and October 2002 supplemental statements of the 
case.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that regardless of the RO's 
action in determining whether new and material evidence has 
been submitted, the Board still has a legal duty to consider 
that same issue.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the Board construes the current issue to be 
whether new and material evidence has been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection for PTSD and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


FINDINGS OF FACT

1.  The San Francisco, California Regional Office denied 
entitlement to service connection for PTSD in a March 1982 
rating decision.  The veteran was notified of that decision, 
and of his appellate rights and procedures in the same month.  
The veteran did not appeal this decision.

2.  The additional evidence received since the March 1982 
rating decision is new, relevant, and directly relates to the 
claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for PTSD was received prior to that date 
(in a December 1999 VA form 21-4138 (Statement in Support of 
Claim)), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for PTSD.  No 
additional evidence is required to make a determination in 
this case and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The San Francisco, California Regional Office denied service 
connection for PTSD in March 1982 on the basis that, although 
available service records showed that he served in the 
Republic of Vietnam on active duty and treatment records 
revealed that he received treatment for a neuropsychiatric 
disability following his active service, the medical evidence 
did not demonstrate that the veteran was diagnosed with PTSD.  
Rather, VA treatment records established a diagnosis of 
schizophrenia.

Essentially, therefore, the March 1982 rating decision found 
no diagnosis of PTSD.

The veteran was notified of this decision and his procedural 
and appellate rights by a March 1982 letter.  He did not 
appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  However, 
as previously pointed out, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as the veteran 
filed his claim to reopen the previously denied decision in 
December 1999.

In the instant case, the Board finds that medical evidence 
submitted since the March 1982 decision provides a sufficient 
basis to reopen the previously denied claim.  In particular, 
the evidence reveals copies of documents submitted as 
evidence of permanent and total disability for a student 
loan.  These documents, dated in March and April 1999, are 
signed by Dr. Zatzick, also of VAMC Sacramento, California, 
and reflect diagnoses of major depression and PTSD.  The 
documents show the onset of disability in April 1996 and 
indicate that the condition is static.  Copies of VA 
treatment records received from the VA Medical Center (MC) in 
Sacramento, California, evidence a diagnosis of PTSD in 
August 2001 by Dr. Shain, M.D. and Staff Psychiatrist.  
Additional outpatient records show that the veteran has been 
under treatment by this physician as part of a PTSD therapy 
program.  

The record now contains medical evidence of PTSD that has 
presumably been related to the veteran's experiences while on 
active service in the Republic of Vietnam.  Thus, this 
evidence is significant enough that it must be considered in 
order to fairly decide the merits of the claim.

Thus, the Board finds that evidence submitted since the March 
1982 decision provides a basis to reopen this claim.

However, the evidentiary record lacks evidence concerning the 
treatment and diagnoses of PTSD from the VA physicians who 
treated and evaluated the veteran, arriving at their 1999 and 
2001 diagnostic conclusions.  These records are necessary in 
light of the fact that the file contains a report of VA 
examination, dated in August 2000, that specifically finds 
that the veteran does not have PTSD.  In addition, the 
evidentiary record has not been developed to determine and 
confirm the veteran's averred stressors.  Finally, the Board 
notes that the veteran has been in receipt of disability 
benefits from the Social Security Administration since at 
least 1998, and possibly since 1980.  It is necessary to 
obtain these records.  Hence, the Board finds that further 
development is required to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for PTSD.  However, as indicated above, the Board 
finds that remand to the agency of original jurisdiction for 
additional development is required as to this issue.  The 
issue of entitlement to service connection for PTSD will be 
the subject of a later decision after completion of 
additional development.


ORDER

The previously denied claim for entitlement to service 
connection for PTSD is reopened.  To that extent only, the 
claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for PTSD.  The Board has 
reviewed the records and finds that additional development is 
necessary before appellate action may be completed.

First, the veteran argues that he was exposed to combat as a 
result of his active service in the South Republic of 
Vietnam.  Yet the RO has not attempted to verify whether or 
not the veteran, or the units to which he was assigned, was 
engaged in combat with the enemy.  This must be done.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

Second, the evidence of record shows that the veteran is 
receiving disability payments from the Social Security 
Administration (SSA).  These records must be obtained.

Finally, the record presents conflicting diagnoses.  An 
August 2000 VA examination report finds a diagnosis of 
psychotic disorder, not otherwise specified with alcohol 
abuse but no evidence of PTSD.  Yet, subsequent VA treatment 
records diagnose PTSD in August 2001.  In addition, documents 
submitted as evidence of permanent and total disability for a 
student loan, dated in March and April 1999 and signed by a 
VA physician, indicate the veteran was then diagnosed with 
major depression and PTSD-with an onset of disability in 
April 1996.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center (VAMC) in Sacramento, California 
for any treatment for any and all 
neuropsychiatric conditions, to include 
PTSD, during the period from January 1996 
to the present.  The RO should request 
any and all inpatient and outpatient 
treatment records, and mental hygiene 
records to include any and all records of 
individual and group therapy.

2.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to comment 
specifically about the following:

?	his participation in combat during 
his service in Vietnam while 
assigned to HQ, LGH PSF Sixth Army 
and HMSC, 2nd Maint. Bn., from 
November 1969 to December 1971
?	a B-52 raid on Khe Sanh Valley, in 
the Ashau Valley
?	and any other incident he may wish 
to identify, including the death or 
injury of any fellow service-member 
who may have been known to him.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate a date for the 
event as possible, so as to enable the 
service department to verify the 
identified stressors.

3.  The RO should make a specific attempt 
to obtain the veteran's service personnel 
records (his "201 file") for his period 
of active service.  If the service 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  

4.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information:

?	The veteran avers he was exposed to 
combat while assigned to HQ, LGH PSF 
Sixth Army and HMSC, 2nd Maint. Bn., 
from November 1969 to December 1971
?	The veteran avers he was involved in 
a B-052 raid on Khe Sanh Valley, in 
the Ashau Valley.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

5.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits, including 
the decision, and the medical records 
relied upon concerning his claim.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of any 
neuropsychiatric disorder, to include 
PTSD.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's neuropsychiatric 
disabilities, to include PTSD.
?	Describe any current symptoms and 
manifestations attributed to his 
neuropsychiatric disabilities, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability.  In making these 
opinions, the examiner is referred 
to the following:
1.	VA examination report dated in 
August 2000 specifically 
finding that the veteran does 
not have PTSD.
2.	"Physician's Certification of 
Borrower's Permanent and Total 
Disability," signed by Dr. 
Zatzick, of VAMC Sacramento, 
California and dated in March 
and April 1999, showing that 
the veteran is diagnosed with 
PTSD and major depression and 
that these disabilities started 
in April 1996.
3.	VA treatment records dated in 
2001 showing a diagnosis of 
PTSD by Dr. Shain, M.D., and 
Staff Psychiatrist, VAMC 
Sacramento, California.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

